Citation Nr: 0108846	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-07 716	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE


Entitlement to service connection for residuals of a right 
shoulder injury.  


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had verified active service in the U.S. Army from 
November 1955 to September 1957.  


The veteran initially filed a claim application, referencing 
disabilities including residuals of a right shoulder injury, 
in September 1957.  In a letter dated in October 1957, the RO 
informed the veteran that his claims were being disallowed 
because he had failed to report for a VA medical examination.  
In a handwritten reply, received in October 1957, the veteran 
stated that the date on which his examination was scheduled 
was not convenient to him because of his work schedule.  He 
added that he had only wished to inform VA of his injuries.  
He did not submit further correspondence.  Given the 
foregoing, the Board concludes that the veteran abandoned his 
claims at that time.  See 38 C.F.R. § 3.158(a) (2000); VA 
Regulation 1028(A), as in effect in 1957.  

In May 1999, the veteran submitted a VA Form 21-526, 
asserting his claim of service connection for residuals of a 
right shoulder injury.  This appeal arises from a February 
2000 rating decision, which denied service connection for 
residuals of a right shoulder injury.  


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist claimants in the 
development of their claims.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In the veteran's original claim application, submitted in 
September 1957, he stated that he received medical treatment 
in November 1956, at a military medical facility at Camp 
Drew, in Honshu, Japan, for injuries he received in a jeep 
accident.  In his claim application filed in May 1999, the 
veteran indicated that he sustained an injury to his right 
shoulder in a vehicle accident in approximately June 1957.  
In his notice of disagreement, submitted in February 2000, 
the veteran indicated that he was injured in 1957, while 
stationed at the headquarters of a unit referred to as the 
"8014th" .  

Service medical records for the period of the veteran's 
active service include a document titled, "Health Record - 
Abstract of Service"; which shows that he was assigned to 
"Hq. Det. 8014 AU" from January 1957.  It was further 
reported that the servicing medical facility for that 
headquarters detachment was the 8045th U.S. Army Hospital, 
APO 43.  The service medical records indicate that he was 
stationed at Fort Jackson during portions of 1956, and he was 
stationed at Camp Drew during portions of 1957.  The service 
medical records do not contain any report of a complaint, 
diagnosis or treatment for a right shoulder disorder or a 
right shoulder injury.  The claims folder does not include 
medical evidence showing that the veteran currently has 
residuals of a right shoulder injury.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should contact the National 
Personnel Records Center (NPRC) and 
ascertain if that facility has service 
medical records pertaining to treatment 
of the veteran for any injuries, and in 
particular, a right shoulder injury, at 
the medical facility at Camp Drew in 
Honshu, Japan, from November 1956 to 
September 1957.  The NPRC should be 
advised that the veteran was attached to 
the "H.Q. Det. 8014 AU" at the time of 
a reported right shoulder injury and that 
the treating military medical facility 
may have been the 8045th U.S. Army 
Hospital, APO 43.  Any additional service 
medical records obtained should be 
associated with the claims folder.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
him for residuals of a right shoulder 
injury since his discharge from service.  
After obtaining necessary releases, the 
RO should associate the records of the 
identified medical treatment with the 
claims folder.  

3.  The veteran should be accorded a VA 
orthopedic examination to determine the 
presence or absence of a right shoulder 
disorder, and, if present, the etiology 
of such right shoulder disorder.  All 
clinical findings must be reported in 
detail.  The examining physician must 
review the claims folder and a copy of 
this remand in connection with the 
examination and state in the examination 
report that the review has been 
accomplished.  The examiner must furnish 
an opinion as to whether it is at least 
as likely as not that any currently 
identified right shoulder disorder began 
in service or is otherwise related to 
service.  

5.  Thereafter, the RO must review the 
claims folder and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  The RO should then 
review the claim of entitlement to 
service connection for residuals of a 
right shoulder injury to determine 
whether the claim may be granted.  If the 
claim remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  The purpose of this remand is to comply with 
recently enacted legislation.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



